Dismissed and Memorandum Opinion filed December 15, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00916-CR

                        JAMES PALERMO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1475170

                 MEMORANDUM                     OPINION


      Appellant entered a guilty plea to possession with intent to deliver
methamphetamine. In accordance with the terms of a plea bargain agreement with
the State, the trial court sentenced appellant to confinement for five years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, McCally, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2